Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.
With regards to the argument regarding withdrawal of finality, the final rejection was necessitated by applicant amendment that required a further search of the prior art.  The amendment overcame the previous prior art.  The finality was necessitated by applicant’s amendment and is proper at this point in prosecution.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hydrophobic polyurethane) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The applicant argues that the claimed polyurethane is hydrophobic because it includes a low amount of (0.5 to 5 wt%) of hydrophilic polymerized units.  The combination of references teaches a polyurethane that comprises polymerized hydrophilic units derived from polyethylene glycol polymer.  Accordingly, a person of ordinary skill in the art would conclude based on applicants specification that the polyurethane of the prior art is considered hydrophobic.  

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a polyurethane prepared in an organic solvent solution) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims fail to recite the limitation a solvent solution of the polyurethane.  The argument pertaining to the limitations hydrophobic or solvent solution is not a claim limitation and one of ordinary skill in the art cannot assume that the claimed invention is directed to hydrophobic/solvent borne pressure sensitive adhesives even when interpreting the specification.  Further it should be noted that the combination of references teach reactants comprising 0.1 to 3% of DMPA and 0.1 to 3% by weight of polymerized polyethylene glycol.  The values of the “hydrophilic” components in the prior art sit within the claimed values.  This is considered to meet the argument regarding a “hydrophobic polyurethane” because the values of known hydrophilic reactants are so small.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763